Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating various prison disciplinary rules, arising in relevant part from his mother’s unsuccessful attempt to smuggle several razor blades into the facility for him. Following a tier III disciplinary hearing, petitioner was found guilty of possessing a weapon and smuggling. The determination was affirmed upon administrative review, and petitioner accordingly commenced this CPLR article 78 proceeding.
We confirm. Contrary to petitioner’s contention, the misbehavior report was the product of an ongoing investigation and it needed only “to set forth the rules determined to have been violated, the particulars of the incident giving rise to the violations and a time period during which said incidents occurred, all of which served to provide petitioner with enough particulars to make an effective response” (Matter of Fareedullah v Fischer, 64 AD3d 1024, 1025 [2009], lv denied 13 NY3d 713 [2009]). Further, that misbehavior report, when coupled with a confidential document indicating that petitioner was involved in arranging his mother’s smuggling effort, provides substantial evidence to support the determination of guilt (see Matter of Hicks v Goord, 35 AD3d 1000, 1000-1001 [2006], lv denied 8 NY3d 806 [2007]; Matter of Roman v Goord, 284 AD2d 604, 605 [2001]; see also 7 NYCRR 270.3 [b]).
We have considered petitioner’s remaining arguments and, to the extent they are properly before us, find them to be without merit.
Cardona, P.J., Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.